Case 1:19-cr-00193-KD-B Document 582 Filed 11/16/20 Page 1 of 2                     PageID #: 1937




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )   Criminal Action No. 19-00193-KD-B-11
                                                  )
 TARA LYNN ROBINSON,                              )
                                                  )
        Defendant.                                )

                                              ORDER

        This matter is before the Court on Defendant Tara Lynn Robinson’s Motion for

 Reconsideration of the Court’s Order denying her Motion for Compassionate Release. (Doc. 578).

 A response is not required by the Government, and for the reasons set forth herein, Robinson’s

 motion is DENIED.

 I.     Background

        On November 13, 2020, the Court denied Robinson’s Motion for Compassionate Release

 (Doc. 516) pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 579). The Court noted in the Order that

 Robinson’s Hepatitis C diagnosis did not show extraordinary and compelling reasons to justify her

 release; Robinson also did not show that her Hepatitis C diagnosis diminished her ability to provide

 self-care while in prison. (Doc. 579 at 6-7). Robinson filed another letter “to add to/amend [her]

 petition for compassionate release,” which the Court construes as a motion for reconsideration.

 (Doc. 578). Robinson asserts, since filing her motion for compassionate release, that she has been

 diagnosed with hypertension, is being medicated for hypertension, and that she has a Body Mass

 Index (BMI) of 33.1. (Doc. 578 at 1-2). Robinson asserts “Hepatitis C, obesity (BMI over 30), and

 hypertension are all high risk factors per the CDC.” (Id. at 2). According to Robinson, her risk

 factors as designated by the CDC “have increased to three;” these risks “combined with the




                                                  1
Case 1:19-cr-00193-KD-B Document 582 Filed 11/16/20 Page 2 of 2                    PageID #: 1938




 communal living environment of the prison setting places [her] in a very dangerous situation…”

 (Id.).

 II.      Discussion

          In deciding motions for reconsideration in criminal cases, courts use the standards

 applicable to such motions filed in civil cases under Federal Rule of Civil Procedure 59. “The only

 grounds for granting a Rule 59 motion are newly discovered evidence or manifest errors of law or

 fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (quotations and citations omitted).

 These grounds show that motions for reconsideration cannot simply ask a court to reexamine an

 unfavorable ruling. See Jacobs v. Tempur-Pedic Int'l., Inc., 626 F.3d 1327, 1344 (11th Cir. 2010).

 “The burden is upon the movant to establish the extraordinary circumstances supporting

 reconsideration.” Mannings v. Sch. Bd. of Hillsboro Cty., Fla., 149 F.R.D. 235, 235 (M.D. Fla.

 1993).

          Here, Robinson raises new medical issues different than her Hepatitis C diagnoses alleged

 in her Motion for Compassionate Release. Compare (Doc. 516 (noting Hepatitis C diagnosis) with

 Doc. 578 (noting hypertension and high BMI/obesity diagnoses)). However, Robinson has not

 shown that she filed a COVID-19 related compassionate release request with the Bureau of Prisons

 with respect to her hypertension or high BMI diagnoses. See 18 U.S.C. § 3582 (c) (1) (A). Thus,

 Robinson has not exhausted her administrative remedies for this claim, and the Court will not

 address it further. Robinson’s Motion for Reconsideration (Doc. 578) is DENIED.

          DONE and ORDERED this 16th day of November 2020.

                                               s / Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
